DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed October 14, 2022, has been entered.  Claims 1, 3-7, 9 and 11-13 are currently pending in the application.  Claims 2, 8 and 14 have been cancelled.  All previous rejections of claims 2, 8 and 14 have been withdrawn in view of the cancellation of claims 2, 8 and 14.  The previous objection to the drawings has been withdrawn in view of the replacement Fig. 3 filed October 14, 2022.  The previous rejections under 35 U.S.C. 102(a)(1) have been withdrawn in view of applicant’s claim amendments.
The examiner notes that claim 9 is indicated as “withdrawn”.  However, there was no restriction requirement or election of species.  Therefore, claim 9 will be examined in the instant office action.

Claim Objections

Claims 3-7, 9 and 11-13 are objected to because of the following informalities:  claim 1 has been amended to claim a “food, beverage, pharmaceutical or cosmetic composition…”  Therefore, claims 3-7, 9 and 11-13 should be amended similarly to correct this obvious informality.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 claims the stevia composition of claim 1 comprises a mixture of rebaudioside D and rebaudioside B.  Claim 1 has been amended to claim the stevia composition comprises a mixture of rebaudioside A and rebaudioside B.  It is unclear if the stevia composition is to additionally comprise a mixture of rebaudioside D and rebaudioside B.  For purposes of examination, a mixture of rebaudioside D and rebaudioside B instead of a mixture of rebaudioside A and rebaudioside B will be considered to meet claim 9.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 depends from claim 1 and claims the stevia sweetener comprises rebaudioside A.  However, claim 1 has been amended to claim the stevia sweetener comprises rebaudioside A in combination with rebaudioside B.  Therefore, claim 5 is not considered to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fosdick et al. (WO 2010/118218).
Regarding claims 1, 3, 5 and 11, Fosdick teach sweetener compositions comprising rebaudioside A having a solubility of about 25 g/100 g water (i.e. greater than about 20% and about 25% in water at 25°C) (Abstract).  Fosdick teaches that the rebaudioside A composition that is provided with the high solubility comprises about 90% or greater rebaudioside A [0007].  The sweetener composition may further comprise an additional sweetener including rebaudiosides B, C, D and F, as well as stevioside, dulcoside, and rubusoside (claim 11).  Therefore, it would have been obvious to have utilized a combination of rebaudioside A and B, as well as an additional sweetening agent in order to provide a stevia composition as these sweeteners were taught to be used in combination in the prior art and the claimed ratios of A:B are broad.  The combination is not considered to provide an unexpected result as, again, the ratios are broad, and two (or more) known sweeteners are being combined to provide the predictable result of a soluble stevia composition.
Fosdick et al. teach their composition for inclusion in foods and beverages [0010].
Regarding the composition being “made by a process” as claimed, this is considered a product-by-process limitation.  Given that Fosdick et al. teach a stevia composition comprising rebaudioside B and having a solubility as claimed, the manner of making the composition is not considered to provide a patentable distinction over the prior art.
Regarding claims 6 and 7, these claims limit the process of claim 1.  However, given claim 1 is a product-by-process claim, and the product of claim 1 is considered to be met by the teachings of Fosdick et al. as set forth above, claims 6 and 7 are also considered to be met.

Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fosdick et al. (WO 2010/118218) in view of Prakash et al. (US 2007/0116823).
Fosdick et al. teach a soluble stevia composition as detailed above with regard to claim 1.  Fosdick et al. teach that their sweetener composition is suitable for use in beverage syrups and concentrates [0012].  
Prakash et al. teach sweetener compositions for hydration products [0020].  The sweetener compositions comprising a blend of high intensity sweeteners, where the sweeteners taught includes rebaudioside A and B and combinations thereof [0068; 0078]. 
Regarding claim 11, Prakash et al. further teach that the sweetening composition may comprise additional sweeteners including all of the claimed high intensity sweeteners [0068], as well as polyols [0089], corn syrup, fructooligosaccharides, sucrose, glucose and lactose [0088].
Therefore, as the claimed additional sweetening agents are taught to be suitable for combining with a stevia composition comprising rebaudioside A and rebaudioside B, where the composition is used in a beverage composition in both the teachings of Fosdick et al. and Prakash et al., it would have been obvious to have utilized the claimed components in combination with the stevia sweetener of Fosdick et al.  This would have required no more than routine experimentation, as it was known in the art to utilize the claimed components in food and beverage compositions.  
Regarding claim 12, Prakash et al. teach the composition comprising flavors including vanilla, and fruit flavors [0099]. Therefore, where the composition is used in a beverage composition in both the teachings of Fosdick et al. and Prakash et al., it would have been obvious to have utilized the flavor components in combination with the stevia sweetener of Fosdick et al.  This would have required no more than routine experimentation, as it was known in the art to utilize the claimed components in food and beverage compositions.
Regarding claim 13, Prakash et al. teach that the composition may further comprise additional food ingredients including organic acids [0080], modified starches and gums [0100].  Therefore, where the composition is used in a beverage composition in both the teachings of Fosdick et al. and Prakash et al., it would have been obvious to have utilized the claimed food ingredients in combination with the stevia sweetener of Fosdick et al.  This would have required no more than routine experimentation, as it was known in the art to utilize the claimed components in food and beverage compositions.

Claims 1 and 5-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hahn et al. (WO 2008/091547).
Regarding claims 1, 5, 8 and 9, Hahn et al. teach a composition comprising a ratio of rebaudioside A:rebaudioside B (Table 1-“70 RA80”) and rebaudioside D:rebaudioside B as claimed (e.g., Table 1 “26 RA80”).  Hahn et al. further teach their compositions as suitable for inclusion in food, beverages, and medicine (p. 5 lines 14-16).  Therefore, it would have been obvious to have provided the rebaudioside compositions of Hahn et al. in foods and pharmaceuticals as claimed, as Hahn et al. specifically teach their compositions as suitable for inclusion in these products.
The pending claims are product by process claims.  Patentability does not depend on method of production, rather the product made.  The different method of making does not make the product patentable over the prior art.  Therefore, where the prior art teaches stevia compositions comprising ratios of rebaudioside A:rebaudioside B and rebaudioside D:rebaudioside B as claimed, the method of making the compositions is not considered to provide a patentable distinction.
Regarding claims 6 and 7, these claims limit the process of claim 1.  However, given claim 1 is a product-by-process claim, and the product of claim 1 is considered to be met by the teachings of Hahn et al. as set forth above, claims 6 and 7 are also considered to be met.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,877,501 in view of Fosdick et al. (WO 2010/118218). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are to a process that provides a product that is a stevia composition comprising rebaudioside B, including a rebaudioside B carboxylate salt.  The process of the patented claims also provides for the resultant composition to comprise rebaudioside A in combination with rebaudioside B, and utilizes the same types of biocatalysts (e.g., free cells or enzymes) in the process to produce the rebaudioside B containing composition.  The patented claims are silent as to including the stevia composition in a food, beverage or pharmaceutical as recited in claim 1.  However, Fosdick et al. teaches it was known to include stevia compositions in foods and beverages [0010].
Therefore, it would have been obvious to, as well as within the skill level of, one of ordinary skill in the art to use the composition which is both disclosed in the patented claims and encompassed within the scope of the instant claims for inclusion in a food, beverage or pharmaceutical product and thereby arrive at the present invention.

Claims 1 and 3-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,492,515 in view of Fosdick et al. (WO 2010/118218). The patented claims are to a process that provides a product that is a stevia composition comprising rebaudioside B, including a rebaudioside B carboxylate salt.  The process of the patented claims also provides for the resultant composition to comprise rebaudioside A in combination with rebaudioside B, and utilizes the same types of biocatalysts (e.g., free cells or enzymes) in the process to produce the rebaudioside B containing composition.  The patented claims are silent as to including the stevia composition in a food, beverage or pharmaceutical as recited in claim 1.  However, Fosdick et al. teaches it was known to include stevia compositions in foods and beverages [0010].
 Therefore, it would have been obvious to, as well as within the skill level of, one of ordinary skill in the art to use the composition which is both disclosed in the patented claims and encompassed within the scope of the instant claims for inclusion in a food, beverage or pharmaceutical product and thereby arrive at the present invention.

Claims 1, 4-7 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,021,899 in view of Fosdick et al. (WO 2010/118218).  Both the patented claims and the instant claims are to a stevia composition comprising a rebaudioside B carboxylate salt.  The ratio of rebaudioside A and rebaudioside B in instant claim 1 matches the ratio in patented claim 3.  The process of the patented claims provides a stevia composition comprising a rebaudioside B carboxylate salt in combination with rebaudioside A, and the instant claims also are to a stevia composition “made by a process” that provides a stevia composition comprising a rebaudioside B and a rebaudioside B carboxylate salt.  Further, the patented claims claim the stevia composition in combination with additional sweetening agents, additional flavoring agents, and additional food ingredients as recited by instant claims 11-13.  The patented claims are silent as to including the stevia composition in a food, beverage or pharmaceutical as recited in claim 1.  However, Fosdick et al. teaches it was known to include stevia compositions in foods and beverages [0010].
 Therefore, it would have been obvious to, as well as within the skill level of, one of ordinary skill in the art to use the composition which is both disclosed in the patented claims and encompassed within the scope of the instant claims for inclusion in a food, beverage or pharmaceutical product and thereby arrive at the present invention.

Claims 1, 3, 5-7 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-17 of copending Application No. 15/882,532. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claims are to a stevia composition comprising rebaudioside B.  The ratio of rebaudioside A and rebaudioside B in instant claim 1 encompasses the ratio in copending claim 10.  Where the copending claims are to a “gradient heat-treated rebaudioside A and rebaudioside B mixture,” the instant claims are to a stevia composition “made by a process” that provides a stevia composition comprising a soluble rebaudioside B and rebaudioside A.  The copending claims claim the stevia composition in combination with additional sweetening agents, additional flavoring agents, and additional food ingredients as recited by instant claims 11-13.  Further, the copending claims recite a food, beverage or pharmaceutical product comprising the stevia composition.  Therefore, although the copending claims are not identical, given the strong overlap between the copending claims and the instant claims, it would have been obvious to, as well as within the skill level of, one of ordinary skill in the art to use the composition which is both disclosed in the copending claims and encompassed within the scope of the instant claims and thereby arrive at the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-7 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7 and 12-15 of copending Application No. 17/481,945. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claims are to a stevia composition comprising a rebaudioside B carboxylate salt.  The ratio of rebaudioside A and rebaudioside B in instant claim 1 matches the ratio in copending claim 6, and the ratio of rebaudioside D and rebaudioside B in instant claim 9 matches the ratio in copending claim 7.  The copending claims are to a stevia composition “made by a process” that provides a stevia composition comprising a rebaudioside B and a rebaudioside B carboxylate salt, and the instant claims also are to a stevia composition “made by a process” that provides a stevia composition comprising a rebaudioside B and a rebaudioside B carboxylate salt.  Further, the copending claims recite a food, beverage or pharmaceutical product comprising the stevia composition, as do the instant claims.  Therefore, although the copending claims are not identical, given the strong overlap between the copending claims and the instant claims, it would have been obvious to, as well as within the skill level of, one of ordinary skill in the art to use the composition which is both disclosed in the copending claims and encompassed within the scope of the instant claims and thereby arrive at the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments

Applicant's arguments filed October 14, 2022, have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejections under 35 U.S.C. § 102 (Remarks, p. 7) are moot in view of applicant’s claim amendments.
Regarding the rejections under 35 U.S.C. § 103, applicant argues that Fosdick et al. do not explicitly teach the presence of a Reb A/B mixture as claimed in products as claimed.  Applicant further argues that Hanh et al. discloses that rebaudioside B’s presence in foodstuffs is undesirable (Remarks, p. 8).
These arguments are not persuasive.  Where the rejections are under 35 U.S.C. § 103, an “explicit” teaching is not necessary to render the claimed invention obvious.  Further, where Applicant asserts Hahn et al. state that reb B was undesirable in stevia compositions, the Examiner is unclear as to where this teaching in Hahn et al. is found.
Where Applicant points to results in their specification as evidence of unexpected results, these showings are in no way commensurate with the pending claims, where the pending claims allow for a weight ratio of RebA:rebB ranging from 5:95 to 95:5 while the examples in the specification are for a specific composition with a ratio (w/w) of 84 rebA: 16 rebB.
Applicant presents no specific arguments regarding the double-patenting rejections (Remarks, p. 9).  These rejections have been amended to address applicant’s claim amendments, but are otherwise maintained. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9:00 am-4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791